Case 1:15-cr-00307-RJS Document 79 Filed 09/29/20 Page 1 of 6

AO 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 1

UNITED STATES DISTRICT COURT

Southern District of New York

 

 

 

 

 

)
UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
v. )
Rudy James Case Number: 15-cr-307
) USM Number: 66427-019
)
) Steven K. Frankel
) ‘Defendant’s Attorney 7 _
THE DEFENDANT:
WI pleaded guilty to count(s) 1, 2, and 3 BS -
C] pleaded nolo contendere to count(s)
which was accepted by the court.
CL] was found guilty on count(s) _
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
18 U.S.C. 1349 Conspiracy to Commit Wire Fraud 11/18/2014 1
18 U.S.C. 1029 Access Device Fraud 11/18/2014 2
18 U.S.C. 228(a)(3) Failure to Pay Legal Child Support Obligations 5/1/2015 3
The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
CJ The defendant has been found not guilty on count(s)
1 Count(s) all open counts OC is M1 are dismissed on the motion of the United States.

 

__ Itis ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

7/31/2017
Date of Imposition of Judgment

  

 

 

Signature of Judge

 

TSS OMNI

vi

a |

8/1/2017

Gy ai

| Richard J. Sullivan, U.S.D.J.
i Name and Title of Judge
|
Case 1:15-cr-00307-RJS Document 79 Filed 09/29/20 Page 2 of 6

AO 245B (Rev. 11/16) Judgment in Criminal Case
Sheet 2 — Imprisonment

Judgment — Page 2 _ of
DEFENDANT: Rudy James
CASE NUMBER: 15-cr-307

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

Time served. (One day on each Count, served concurrently).

L] The court makes the following recommendations to the Bureau of Prisons:

L] The defendant is remanded to the custody of the United States Marshal.

() The defendant shall surrender to the United States Marshal for this district:
Oa Oam 0 pm. on
[] as notified by the United States Marshal.

LC] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
before 2 p.m. on

(as notified by the United States Marshal.

CL] as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
a . with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
Case 1:15-cr-00307-RJS Document 79 Filed 09/29/20 Page 3 of 6

AO 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 3 — Supervised Release

 

 

Judgment—Page 3) of 6
DEFENDANT: Rudy James

CASE NUMBER: | 15-cr-307
SUPERVISED RELEASE

Three years on Counts 1 and 2, and one year on
Count 3, to be served concurrently.

Upon release from imprisonment, you will be on supervised release for a term of :

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

L] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
{You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

eno

5; L] You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, ef seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

6. (1 You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
Case 1:15-cr-00307-RJS Document 79 Filed 09/29/20 Page 4 of 6

AO 245B(Rev. 11/16) — Judgment in a Criminal Case
Sheet 3D — Supervised Release

 

Judgment—Page 4 of 6
DEFENDANT: Rudy James
CASE NUMBER: 15-cr-307

SPECIAL CONDITIONS OF SUPERVISION

1. Supervisee shall submit his person, residence, place of business, vehicle, or any other premises under his
control, including electronic devices, to a search on the basis that the probation officer has reasonable belief that
contraband or evidence of a violation of the conditions of release may be found. The search must be
conducted at a reasonable time and in a reasonable manner. Failure to submit to a search may be grounds for
revocation. Supervisee shall inform any other residents that the premises may be subject to search pursuant to

this condition.

2. Supervisee must not incur new credit charges or open additional lines of credit without the approval of the probation
officer. Supervisee must provide the probation officer with access to any requested financial information.

3. Supervisee shall participate in an outpatient treatment program approved by the United States Probation
Office, which may include testing to determine whether Supervisee is using drugs or alcohol. Defendant must
contribute to the costs of services rendered based on his ability to pay and the availability of third-party
payments. The Court authorizes the exchange of available drug treatment evaluations and reports, including the
presentence investigation report, to and from the substance abuse treatment provider.

4. Supervisee shall pay 10% of his gross monthly income towards the satisfaction of restitution.
5. Supervisee shall refrain from owning or operating a debt collection business, or being employed or working as a

consultant for a debt collection business, or promoting or advertising a debt collection busienss through any means of
communication, including the Internet.
Case 1:15-cr-00307-RJS Document 79 Filed 09/29/20 Page 5 of 6
AO 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

 

Judgment — Page 5 of 6.
DEFENDANT: Rudy James
CASE NUMBER; 15-cr-307
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 300.00 $ $ $ 520,499.47
[] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination.
W) The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payer shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
See separately docketed order.

TOTALS $ $

L] Restitution amount ordered pursuant to plea agreement $

¥| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[) The court determined that the defendant does not have the ability to pay interest and it is ordered that:
(1 the interest requirement is waived forthe [J fine [4 restitution.

(the interest requirement for the LC] fine CO restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
Case 1:15-cr-00307-RJS Document 79 Filed 09/29/20 Page 6 of 6

AO 245B (Rev. 11/16) — Judgment in a Criminal Case

Sheet 6 — Schedule of Payments

 

 

Judgment — Page 6 of 6

DEFENDANT: Rudy James
CASE NUMBER: 15-cr-307

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Ww
B O
c DO
DO
E QO
Fo ow

Lump sum payment of $ 300.00 due immediately, balance due

1 __ not later than or
¥| inaccordancewith  C, OF D, 0 E,or WW) F below; or

 

Payment to begin immediately (may be combined with Oe, [11 D,or (CF below); or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of

(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of

__ (e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

 

term of supervision; or

Payment during the term of supervised release will commence within (e.z., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

See separately docketed restitution order.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

] Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

Defendant's liability for restitution shall be joint and several with that of any other defendant ordered to make restitution
for the offense in this matter or in the matter 14-cr-784 (RJS).

[] The defendant shall pay the cost of prosecution.

[The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:
See the separately docketed forfeiture order.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
